PER CURIAM.
Because lack of personal jurisdiction in the domesticating state is not a ground to refuse enforcement of a foreign judgment, we affirm. See Hinchee v. Golden Oak Bank, 540 So.2d 262, 263 (Fla. 2d DCA 1989) (“It is well established that a foreign judgment may be challenged on grounds that the foreign court lacked jurisdiction over the person.” (emphasis added)); see also In re Estate of O’Keefe, 833 So.2d 157, 160 (Fla. 2d DCA 2002) (discussing grounds to challenge a foreign judgment).
KELLY, WALLACE, and CRENSHAW, JJ., Concur.